Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This office action is in response to communication filed 2/1/2022.  Claims 1-10 and 17-20 are pending for examination.  Claims 11-16 have been withdrawn from consideration..
Election/Restrictions
2.	Applicant's election with traverse of the election requirement in the reply filed on 2/1/2022 is acknowledged.  The traversal is on the ground(s) that there is no serious burden on Examiner if both species were to be examined.  This is not found persuasive because having to employ different search terms for these two different species would cause serious burden on the Examiner.
The requirement is still deemed proper and is therefore made FINAL.  
Double Patenting
3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).


Claims 2-10 and 17-20 are similarly rejected.
5.	Claims 1-10 and 17-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 2, 10, and 18 of US Patent 16225718 in view of Microsoft (“How to: Sign in any Azure Active Directory user using the multi-tenant application pattern”, submitted by IDS dated 10/9/2019.  As to claim 1, the patent discloses the patent substantially, except for the domain mapped to an IP address is a combination of the unique tenant identifier and the API endpoint. Microsoft discloses a cloud computing system (page 1, “cloud providers”) and that a domain to be resolved to an IP address is a combination of a unique tenant identifier and an API endpoint (page 2, “if the name of your tenant was contoso.onmicrosoft.com then a valid App ID URI would be https: //contoso.onmicrosoft.com/myapp.”). Before the effective filing date of the invention, it would have been obvious for an ordinary skilled in the art to combine the patent and Microsoft.  The suggestion/motivation of the combination would have been to service multi-tenants (Microsoft, page 2).
Claims 2-10 and 17-20 are similarly rejected.
Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

8.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
9.	Claims 1-6, 10 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Perl (US 2019/0132378) in view of Microsoft (“How to: Sign in any Azure Active Directory user using the multi-tenant application pattern”, submitted by IDS dated 10/9/2019).
As to claim 1, Perl discloses one or more non-transitory computer-readable media (NTCRM) comprising instructions to provide an application programming interface (API) platform in a cloud 
receive an API request sent from a client application on behalf of a tenant ([0081]; [0038]), wherein: 
the API request includes a tenant specific endpoint (TSE) ([0081], “https…” is a tenant specific endpoint, since it includes the Client ID);
the TSE includes a domain and a path ([0081], “https…” a domain is implied, see [0050], “Following the protocol is the standard "://" character string that separates the protocol from the HOST/DOMAIN, followed by the HOST/DOMAIN”; [0049], “The URL that follows the method indicates where the HTTP request is to be sent”; [0050], “Following ENTITY TYPE is the ENTITY IDENTIFIER. The ENTITY IDENTIFIER may include a tag/value pair or a Boolean expression to identify one or more resources in the resource database of the server being accessed” wherein the ENTITY IDENTIFER is equivalent to a path; see also [0081]);
the path includes a command directed to a software service ([0050], “The ENTITY IDENTIFIER may include a tag/value pair or a Boolean expression to identify one or more resources in the resource database of the server being accessed” implying a command of access the resource); and
the domain of the TSE identifier includes a unique tenant identifier and an API endpoint for the software service in the cloud computing system ([0049], “The URL that follows the method indicates where the HTTP request is to be sent.”; [0081], “URL: http://serverName/somePath/ExternalID:< ID> or https://serverName/somePath/ExternalID:< ID> where “serverName” is the domain name service (DNS) server name corresponding to the server 410, “somePath” is a path defined by the server 410 for access to assets stored in the resource database 415, …, <client ID> is the field value comprising the original client ID of the exported asset 480”); and

Perl implies mapping of the domain to an IP address ([0081], “where "serverName" is the domain name service (DNS) server name corresponding to the server 410”), but does not expressly disclose a cloud computing system, or that the domain mapped to an IP address is a combination of the unique tenant identifier and the API endpoint.
Microsoft discloses a cloud computing system (page 1, “cloud providers”) and that a domain to be resolved to an IP address is a combination of a unique tenant identifier and an API endpoint (page 2, “if the name of your tenant was contoso.onmicrosoft.com then a valid App ID URI would be https: //contoso.onmicrosoft.com/myapp.”).
Before the effective filing date of the invention, it would have been obvious for an ordinary skilled in the art to combine Perl and Microsoft.  The suggestion/motivation of the combination would have been to service multi-tenants (Microsoft, page 2).
	As to claim 17, see similar rejection to claim 1.
As to claim 2, Perl-Microsoft discloses the one or more NTCRM of claim 1, wherein the combination of the unique tenant identifier and the API endpoint map to a DNS record that resolves to the IP address of the software service in the tenant specific data center (Microsoft, page 2, “if the name of your tenant was contoso.onmicrosoft.com then a valid App ID URI would be https: //contoso.onmicrosoft.com/myapp.”).
	As to claim 18, see similar rejection to claim 2.
As to claim 3, Perl-Microsoft discloses the one or more NTCRM of claim 1, wherein the API endpoint maps the API request to an API authorization service in the tenant specific data center that 
As to claim 4, Perl-Microsoft discloses the one or more NTCRM of claim 1, wherein the API endpoint maps the API request to an API authentication service in the tenant specific data center that authenticates access to the software service (Microsft, page 3, “When Microsoft identity platform receives a request on the /common endpoint, it signs the user in and, as a consequence, discovers which tenant the user is from. The /common endpoint works with all of the authentication protocols supported by the Azure AD: OpenlD Connect, OAuth 2.0, SAML 2.0, and WS-Federation. The sign-in response to the application then contains a token representing the user. The issuer value in the token tells an application what tenant the user is from. When a response returns from the /common endpoint, the issuer value in the token corresponds to the user's tenant.”).
As to claim 5, Perl-Microsoft discloses the one or more NTCRM of claim 1, wherein, the path of the TSE includes a command directed to the software service or accesses data in the tenant specific data center for the tenant (Perl, see citation in rejection to claim 1, the access requst).
As to claim 6, Perl-Microsoft discloses the one or more NTCRM of claim 1, wherein execution of the instructions are further configured to cause the computing system to:
receive a first API request for a client token, wherein the first API request includes client application credentials, the unique tenant identifier, and a first API endpoint for an API authorization service in the tenant specific data center (Perl, see citation in rejection to claim 1; and Microsft, page 3, 
send the token back from the API authorization service (see citation above); and
receive a second API request to access the software service, wherein the second API
request includes the token, the unique tenant identifier, and an API endpoint for authenticating
the token and accessing the software service (Microsoft, page 4).
	As to claim 19, see similar rejection to claim 6.
As to claim 10, Perl-Microsoft discloses the one or more NTCRM of claim 1, wherein the tenant comprises a customer account (Perl, see citation in rejection to claim 1, wherein client ID indicates an account).
10.	Claims 7-9 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Perl in view of Microsoft, as applied to claim 1 above, and further in view of  Drose (US 20200267190 A1).
As to claim 7, Perl-Microsoft discloses the claimed invention substantially as discussed in claim 1, including during a sign-in process the client application is sent the unique tenant identifier and the API endpoint from a software development kit (SDK) for the cloud computing system (Microsfot, page 3)), but does not expressly disclose that sign-in process uses SDK.  Drose discloses sign-in process uses SDK ([0135]).
Before the effective filing date of the invention, it would have been obvious for an ordinary skilled in the art to combine Perl-Microsoft with Drose.  The suggestion/motivation of the combination would have been to authenticate users (Drose, [0135]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUA FAN whose telephone number is (571)270-5311.  The examiner can normally be reached on 9-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on (571)272-7304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HUA FAN/Primary Examiner, Art Unit 2449